      Case 2:20-cv-00239-SMJ     ECF No. 17   filed 02/12/21   PageID.122 Page 1 of 2



                                                                            FILED IN THE

1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Feb 12, 2021
                                                                       SEAN F. MCAVOY, CLERK


3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     KYLE ETHAN UNLAND, a married              No. 2:20-cv-00239-SMJ
5    man,

6                             Plaintiff,       ORDER DISMISSING CASE

7                v.

8    SPOKANE REGIONAL HEALTH
     DISTRICT, a Washington State local
9    public health agency, and AMELIA E.
     CLARK, a married woman,
10
                              Defendants.
11

12
           On February 12, 2021, the parties filed a stipulated dismissal, ECF No. 16.
13
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
14
     IT IS HEREBY ORDERED:
15
           1.    The parties’ Stipulated Motion for Dismissal, ECF No. 16, is
16
                 GRANTED.
17
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
18
                 bear their own costs and attorney fees.
19
           3.    All pending motions are DENIED AS MOOT.
20
           4.    All hearings and other deadlines are STRICKEN.


     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00239-SMJ     ECF No. 17   filed 02/12/21   PageID.123 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 12th day of February 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
